UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1403 Name of Registrant: Putnam Global Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/2007 Date of reporting period: 07/01/2007 - 06/30/2008 Item 1: Proxy Voting Record Registrant : Putnam Global Equity Fund ACCENTURE LIMITED Ticker Security ID: Meeting Date Meeting Status ACN CUSIP9 G1150G111 02/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blythe McGarvie Mgmt For For For 2 Elect Mark Moody-Stuart Mgmt For For For 3 Bylaw Amendment to Allow the Mgmt For For For Company to Deliver Proxy Materials Electronically 4 Ratification of Auditor Mgmt For For For Addax Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status ADXTF CUSIP9 00652V102 06/26/2008 Voted Meeting Type Country of Trade Annual Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Appointment of Auditor and Mgmt For For For Authority to Set Fees 2.1 Re-elect Peter Dey Mgmt For For For 2.2 Re-elect Stephen Paul de Heinrich Mgmt For For For 2.3 Re-elect Jean Claude Gandur Mgmt For For For 2.4 Re-elect Gerry Macey Mgmt For For For 2.5 Re-elect Brian Anderson Mgmt For For For 2.6 Re-elect Afolabi Oladele Mgmt For For For 2.7 Re-elect James Davie Mgmt For For For 2.8 Re-elect Wesley Twiss Mgmt For For For Adobe Systems Inc Ticker Security ID: Meeting Date Meeting Status ADBE CUSIP9 00724F101 04/09/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF CLASS I Mgmt For For For DIRECTOR: EDWARD W. BARNHOLT 2 ELECTION OF CLASS I Mgmt For For For DIRECTOR: MICHAEL R. CANNON 3 ELECTION OF CLASS I Mgmt For For For DIRECTOR: JAMES E. DALEY 4 ELECTION OF CLASS I Mgmt For For For DIRECTOR: CHARLES M. GESCHKE 5 ELECTION OF CLASS I Mgmt For For For DIRECTOR: SHANTANU NARAYEN 6 ELECTION OF CLASS I Mgmt For For For DIRECTOR: DELBERT W. YOCAM 7 Amendment to the 2003 Equity Mgmt For For For Incentive Plan 8 Ratification of Auditor Mgmt For For For Air France - KLM Ticker Security ID: Meeting Date Meeting Status CINS F01699135 07/12/2007 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Approve the financial statements Mgmt For Against Against and statutory reports 4 Approve to accept consolidated Mgmt For Against Against financial statements and statutory reports 5 Approve the allocation of income Mgmt For For For and dividends of EUR 0.48 per share 6 Approve the special Auditors' report Mgmt For For For regarding related-party transactions 7 Grant authority to repurchase up to Mgmt For For For 10% of issued Share capital 8 Authority to Issue Shares and Mgmt For For For Convertible Securities w/ Preemptive Rights 9 Authority to Issue Shares and Mgmt For For For Convertible Securities w/o Preemptive Rights 10 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 11 Authority to Increase Capital Mgmt For For For through Capitalizations 12 Authority to Issue Restricted Stock Mgmt For For For to Employees 13 Approve the Employee Savings- Mgmt For For For Related Share Purchase Plan 14 Amend Article 17 of By-laws Mgmt For Abstain Against Regarding: Employee Shareholder Representatives 15 Amendments to Articles Mgmt For For For 16 Amend Article 31 of By-laws Mgmt For For For Regarding: Record Date 17 Grant authority to fill the required Mgmt For For For documents/other formalities AK Steel Holdings Corp. Ticker Security ID: Meeting Date Meeting Status AKS CUSIP9 001547108 05/29/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Abdoo Mgmt For For For Elect John Brinzo Mgmt For For For Elect Dennis Cuneo Mgmt For For For Elect William Gerber Mgmt For For For Elect Bonnie Hill Mgmt For For For Elect Robert Jenkins Mgmt For For For Elect Daniel Meyer Mgmt For For For Elect Ralph Michael, III Mgmt For For For Elect Shirley Peterson Mgmt For For For Elect James Thomson Mgmt For For For Elect James Wainscott Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Annual Mgmt For For For Management Incentive Plan ALLIANZ AG Ticker Security ID: Meeting Date Meeting Status CINS D03080112 05/21/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of the acts of the Board Mgmt For For For of Managing Directors 6 Ratification of the acts of the Mgmt For For For Supervisory Board 7 Authority to Trade in Company Mgmt For For For Stock 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For Using Derivatives 10 Amendments to Articles Mgmt For For For 11 Intra-Company Contracts Mgmt For For For 12 Intra-Company Contracts Mgmt For For For 13 Non-Voting Meeting Note N/A N/A N/A N/A Allied Irish Banks PLC Ticker Security ID: Meeting Date Meeting Status CINS G02072117 04/22/2008 Voted Meeting Type Country of Trade Annual Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Re-appoint Mr. Kieran Crowley as a Mgmt For Against Against Director 5 Re-appoint Mr. Colm Doherty as a Mgmt For Against Against Director 6 Re-appoint Mr. Donal Forde as a Mgmt For Against Against Director 7 Re-appoint Mr. Dermot Gleeson as Mgmt For Against Against a Director 8 Re-appoint Mr. Stephen L. Kingon Mgmt For Against Against as a Director 9 Re-appoint Ms. Anne Maher as a Mgmt For Against Against Director 10 Re-appoint Mr. Daniel O Connor as Mgmt For Against Against a Director 11 Re-appoint Mr. John O Donnell as a Mgmt For Against Against Director 12 Re-appoint Mr. Sean O Driscoll as a Mgmt For Against Against Director 13 Re-appoint Mr. David Pritchard as a Mgmt For Against Against Director 14 Re-appoint Mr. Eugene J. Sheehy Mgmt For Against Against as a Director 15 Re-appoint Mr. Bernard Somers as Mgmt For Against Against a Director 16 Re-appoint Mr. Michael J. Sullivan Mgmt For Against Against as a Director 17 Re-appoint Mr. Robert G. Wilmers Mgmt For Against Against as a Director 18 Re-appoint Ms. Jennifer Winter as a Mgmt For Against Against Director 19 Authorize the Directors to determine Mgmt For For For the remuneration of the Auditor 20 Authority to Repurchase Shares Mgmt For For For 21 Authority to Reissue Treasury Mgmt For For For Shares 22 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 23 Amendments to Articles Regarding Mgmt For For For Electronic Communications 24 Amend the Articles of Association Mgmt For For For as specified 25 Shareholder Proposal Regarding ShrHoldr Against Against For Appointment to the Board 26 Non-Voting Agenda Item N/A N/A N/A N/A Altria Group Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTORS: Mgmt For For For ELIZABETH E. BAILEY 2 ELECTION OF DIRECTORS: Mgmt For For For GERALD L. BALILES 3 ELECTION OF DIRECTORS: Mgmt For For For DINYAR S. DEVITRE 4 ELECTION OF DIRECTORS: Mgmt For For For THOMAS F. FARRELL, II 5 ELECTION OF DIRECTORS: Mgmt For For For ROBERT E.R. HUNTLEY 6 ELECTION OF DIRECTORS: Mgmt For For For THOMAS W. JONES 7 ELECTION OF DIRECTORS: Mgmt For For For GEORGE MUNOZ 8 ELECTION OF DIRECTORS: Mgmt For For For MICHAEL E. SZYMANCZYK 9 RATIFICATION OF THE Mgmt For For For SELECTION OF INDEPENDENT AUDITORS 10 STOCKHOLDER PROPOSAL 1 - ShrHoldr Against Against For SHAREHOLDER SAY ON EXECUTIVE PAY 11 STOCKHOLDER PROPOSAL 2 - ShrHoldr Against Against For CUMULATIVE VOTING 12 Shareholder Proposal Regarding ShrHoldr Against Against For Application of Master Settlement Agreement Practices Worldwide 13 STOCKHOLDER PROPOSAL 4 - ShrHoldr Against Against For STOP YOUTH-ORIENTED AD CAMPAIGNS 14 STOCKHOLDER PROPOSAL 5 - ShrHoldr Against Against For TWO CIGARETTE APPROACH TO MARKETING 15 STOCKHOLDER PROPOSAL 6 - ShrHoldr Against Against For ENDORSE HEALTH CARE PRINCIPLES Antofagasta PLC Ticker Security ID: Meeting Date Meeting Status CINS G0398N128 06/11/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report for Mgmt For For For the YE 31 DEC 2007 3 Declare a final dividend Mgmt For For For 4 Re-elect Mr. J-P. Luksic as a Mgmt For For For Director 5 Re-elect Mr. G.A.Luksic as a Mgmt For For For Director 6 Re-elect Mr. J.G.Claro as a Director Mgmt For For For 7 Re-elect Mr. J.W.Ambrus as a Mgmt For For For Director 8 Re-elect Mr. C.H. Bailey, aged 74, Mgmt For For For as a Director 9 Re-elect Mr. G.S.Menendez as a Mgmt For For For Director 10 Appointment of Auditor and Mgmt For For For Authority to Set Fees 11 Authority to Repurchase Shares Mgmt For For For 12 Adopt New Articles Mgmt For For For Antofagasta PLC Ticker Security ID: Meeting Date Meeting Status CINS G0398N128 06/11/2008 Voted Meeting Type Country of Trade Other United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adopt New Articles Mgmt For For For Ashtead Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G05320109 09/25/2007 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Re-elect Sat Dhaiwal Mgmt For Against Against 4 Re-elect Hugh Etheridge Mgmt For Against Against 5 Re-elect Gary Iceton Mgmt For Against Against 6 Elect Michael Burrow Mgmt For Against Against 7 Elect Bruce Edwards Mgmt For Against Against 8 Appointment of Auditor and Mgmt For For For Authority to Set Fees 9 Directors' Remuneration Report Mgmt For For For 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 12 Authority to Repurchase Shares Mgmt For For For Astrazeneca PLC Ticker Security ID: Meeting Date Meeting Status CINS G0593M107 04/24/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Re-appoint KPMG Audit Plc, Mgmt For For For London as the Auditor 4 Authorize the Directors to agree the Mgmt For For For remuneration of the Auditor 5 Re-elect Louis Schweitzer Mgmt For Against Against 6 Re-elect Håkan Mogren Mgmt For Against Against 7 Re-elect David Brennan Mgmt For Against Against 8 Elect Simon Lowth Mgmt For Against Against 9 Re-elect John Patterson Mgmt For Against Against 10 Elect Bo Angelin Mgmt For Against Against 11 Re-elect John Buchanan Mgmt For Against Against 12 Elect Jean-Philippe Courtois Mgmt For Against Against 13 Re-elect Jane Henney Mgmt For Against Against 14 Re-elect Michele Hooper Mgmt For Against Against 15 Re-elect Nancy Rothwell Mgmt For Against Against 16 Re-elect John Varley Mgmt For Against Against 17 Re-elect Marcus Wallenberg Mgmt For Against Against 18 Approve the Directors' remuneration Mgmt For Against Against report for the YE 31 DEC 2007 19 EU Political Donations Mgmt For For For 20 Increase Non-Executive Directors' Mgmt For For For Fee Cap 21 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 22 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 23 Authority to Repurchase Shares Mgmt For For For 24 Amendments to Articles Regarding Mgmt For For For Conflict of Interest 25 Non-Voting Meeting Note N/A N/A N/A N/A 26 Non-Voting Meeting Note N/A N/A N/A N/A Atmel Corp. Ticker Security ID: Meeting Date Meeting Status ATML CUSIP9 049513104 07/25/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For TSUNG-CHING WU 2 ELECTION OF DIRECTOR: T. Mgmt For For For PETER THOMAS 3 ELECTION OF DIRECTOR: Mgmt For For For PIERRE FOUGERE 4 ELECTION OF DIRECTOR: DR. Mgmt For For For CHAIHO KIM 5 ELECTION OF DIRECTOR: DAVID Mgmt For For For SUGISHITA 6 ELECTION OF DIRECTOR: Mgmt For For For STEVEN LAUB 7 ELECTION OF DIRECTOR: Mgmt For For For PAPKEN DER TOROSSIAN 8 ELECTION OF DIRECTOR: JACK Mgmt For For For L. SALTICH 9 Amendment to 2005 Stock Plan to Mgmt For Against Against Permit Option Exchange 10 Ratification of Auditor Mgmt For For For Bank Of America Corp. Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM BARNET, III 2 ELECTION OF DIRECTOR: Mgmt For Against Against FRANK P. BRAMBLE, SR. 3 ELECTION OF DIRECTOR: JOHN Mgmt For For For T. COLLINS 4 ELECTION OF DIRECTOR: GARY Mgmt For For For L. COUNTRYMAN 5 ELECTION OF DIRECTOR: Mgmt For For For TOMMY R. FRANKS 6 ELECTION OF DIRECTOR: Mgmt For For For CHARLES K. GIFFORD 7 ELECTION OF DIRECTOR: Mgmt For For For KENNETH D. LEWIS 8 ELECTION OF DIRECTOR: Mgmt For For For MONICA C. LOZANO 9 ELECTION OF DIRECTOR: Mgmt For For For WALTER E. MASSEY 10 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. MAY 11 ELECTION OF DIRECTOR: Mgmt For For For PATRICIA E. MITCHELL 12 ELECTION OF DIRECTOR: Mgmt For For For THOMAS M. RYAN 13 ELECTION OF DIRECTOR: O. Mgmt For For For TEMPLE SLOAN, JR. 14 ELECTION OF DIRECTOR: Mgmt For For For MEREDITH R. SPANGLER 15 ELECTION OF DIRECTOR: Mgmt For For For ROBERT L. TILLMAN 16 ELECTION OF DIRECTOR: Mgmt For Against Against JACKIE M. WARD 17 RATIFICATION OF THE Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 18 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For STOCK OPTIONS 19 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For ADVISORY VOTE ON EXEC COMP 20 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For DETERMINATION OF CEO COMP 21 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For CUMULATIVE VOTING 22 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For INDEPENDENT BOARD CHAIRMAN 23 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For SPECIAL SHAREHOLDER MEETINGS 24 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For EQUATOR PRINCIPLES 25 STOCKHOLDER PROPOSAL - ShrHoldr Against Against For HUMAN RIGHTS Bank Of Ireland PLC Ticker Security ID: Meeting Date Meeting Status CINS G49374146 07/17/2007 Voted Meeting Type Country of Trade Court Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Receive the report of the Directors Mgmt For For For and the accounts for the YE 31 MAR 2007 2 Approve to declare a dividend Mgmt For For For 3 Elect Mr. Richie Boucher as a Mgmt For Against Against Director 4 Elect Mr. Des Crowley as a Director Mgmt For Against Against 5 Elect Mr. Denis Donovan as a Mgmt For Against Against Director 6 Elect Mr. Dennis Holt as a member Mgmt For Against Against of the Remuneration Committee 7 Re-elect Mr. Brian Goggin as a Mgmt For Against Against Director 8 Re-elect Mr. Paul Horan as a Mgmt For Against Against Director 9 Re-elect Mr. Terry Neill as a Mgmt For Against Against member of the Remuneration Committee 10 Elect Ms. Rose Hynes as a Director Mgmt For Against Against 11 Elect Mr. Jerome Kennedy as a Mgmt For Against Against Director 12 Elect Ms. Heather Ann McSharry as Mgmt For Against Against a Director 13 Authorize the Directors to determine Mgmt For Abstain Against the remuneration of the Auditors 14 Approve to renew the Bank's Mgmt For Abstain Against authority to purchase its own stock 15 Approve to determine the re-issue Mgmt For Abstain Against price range for treasury stock 16 Authority to Issue Shares w/o Mgmt For Abstain Against Preemptive Rights 17 Authority to Issue Shares w/ Mgmt For Abstain Against Preemptive Rights Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 04/24/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the Directors' remuneration Mgmt For For For report for the YE 31 DEC 2007 3 Re-elect Mr. David Booth as a Mgmt For Against Against Director of the Company 4 Re-elect Sir Michael Rake as a Mgmt For Against Against Director of the Company 5 Re-elect Mr. Patience Wheat Croft Mgmt For Against Against as a Director of the Company 6 Re-elect Mr. Fulvio Conti as a Mgmt For Against Against Director of the Company 7 Re-elect Mr. Gary Hoffman as a Mgmt For Against Against Director of the Company 8 Re-elect Sir John Sunderland as a Mgmt For Against Against Director of the Company 9 Re-elect Sir Nigel Rudd as a Mgmt For Against Against Director of the Company 10 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors of the Company 11 Authorize the Directors to set the Mgmt For For For remuneration of the Auditors 12 EU Political Donations Mgmt For For For 13 Approve to renew the authority Mgmt For For For given to the Directors to allot securities 14 Authority to Issue Shares w/o Mgmt For Against Against Preemptive Rights 15 Approve to renew the Company's Mgmt For For For authority to purchase its own shares 16 Authorize the off-market purchase Mgmt For For For of staff shares 17 Authorize the creation of preference Mgmt For For For shares 18 Adopt the new Articles of Mgmt For For For Association of the Company Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 04/24/2008 Voted Meeting Type Country of Trade Other United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Create and Issue Mgmt For For For Preference Shares Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 09/14/2007 Voted Meeting Type Country of Trade Other United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Preference Shares Mgmt For For For Barclays PLC Ticker Security ID: Meeting Date Meeting Status CINS G08036124 09/14/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For Against Against 2 Approval of Preference Shares Mgmt For For For 3 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 4 Authority to Issue Shares w/o Mgmt For For For Preemptive Shares 5 Authority to Repurchase Shares Mgmt For For For 6 Cancellation of Share Premium Mgmt For For For Account Canon Inc Ticker Security ID: Meeting Date Meeting Status CINS J05124144 03/28/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Director Mgmt For For For 23 Appoint a Director Mgmt For For For 24 Appoint a Director Mgmt For For For 25 Appoint a Director Mgmt For For For 26 Appoint a Director Mgmt For For For 27 Appoint a Corporate Auditor Mgmt For For For 28 Appoint a Corporate Auditor Mgmt For For For 29 Retirement Allowances Mgmt For For For 30 Approve Payment of Bonuses to Mgmt For For For Directors 31 Allow Board to Authorize Use of Mgmt For For For Stock Options Computer Sciences Corp. Ticker Security ID: Meeting Date Meeting Status CSC CUSIP9 205363104 07/30/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Irving Bailey, II Mgmt For For For Elect David Barram Mgmt For For For Elect Stephen Baum Mgmt For For For Elect Rodney Chase Mgmt For For For Elect Michael Laphen Mgmt For For For Elect F. Warren McFarlan Mgmt For For For Elect Thomas Patrick Mgmt For For For 2 APPROVAL OF 2007 EMPLOYEE Mgmt For For For INCENTIVE PLAN 3 TO RATIFY THE APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 4 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING BOARD INCLUSIVENESS 5 STOCKHOLDER PROPOSAL ShrHoldr Against Against For REGARDING DISCLOSURE OF POLITICAL CONTRIBUTIONS Credit Agricole SA Ticker Security ID: Meeting Date Meeting Status CINS F22797108 05/21/2008 Voted Meeting Type Country of Trade Special France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports; Approval of Mgmt For For For Non-Tax-Deductible Expenses 4 Consolidated Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Form of Dividend Payment Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Related Party Transactions (Mr. Mgmt For For For Edouard Esparbès) 9 Elect Philippe Camus Mgmt For Against Against 10 Elect René Carron Mgmt For Against Against 11 Elect Alain Diéval Mgmt For Against Against 12 Elect Xavier Fontanet Mgmt For Against Against 13 Elect Michaël Jay Mgmt For Against Against 14 Elect Michel Michaut Mgmt For Against Against 15 Elect Gérard Cazals Mgmt For Against Against 16 Elect Michel Mathieu Mgmt For Against Against 17 Elect François Veverka Mgmt For Against Against 18 Directors' Fees Mgmt For For For 19 Authority to Trade in Company Mgmt For Against Against Stock 20 Authority to Issue Shares and/or Mgmt For Against Against Convertible Securities w/ Preemptive Rights 21 Authority to Issue Shares and/or Mgmt For Against Against Convertible Securities w/out Preemptive Rights 22 Authority to Increase Share Mgmt For Against Against Issuance Limit 23 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 24 Authority to Set Offering Price of Mgmt For For For Shares 25 Authority to Increase Capital Mgmt For For For through Capitalizations 26 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan 27 Authority to Increase Capital for Mgmt For For For Employee Benefits 28 Authority to Issue Shares and/or Mgmt For For For Convertible Securities under Employee Savings Plan (in the United States) 29 Authority to Grant Stock Options Mgmt For For For 30 Authority to Issue Restricted Stock Mgmt For For For to Employees 31 Authority to Cancel Shares and Mgmt For For For Reduce Share Capital 32 Authority to Carry Out Formalities Mgmt For For For CREDIT SUISSE GROUP Ticker Security ID: Meeting Date Meeting Status CINS H3698D419 04/25/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Ratification of Board and Mgmt For TNA N/A Management Acts 5 Authority to Reduce Authorized Mgmt For TNA N/A Capital 6 Approve the appropriation of Mgmt For TNA N/A retained earnings 7 Amendment Regarding Company Mgmt For TNA N/A Name 8 Amendment to Articles Mgmt For TNA N/A 9 Re-elect Mr. Thomas W. Bechtler to Mgmt For TNA N/A the Board of Directors 10 Re-elect Mr. Robert H. Benmosche Mgmt For TNA N/A to the Board of Directors 11 Re-elect Mr. Peter Brabeck- Mgmt For TNA N/A Letmathe to the Board of Directors 12 Re-elect Mr. Jean Lanier to the Mgmt For TNA N/A Board of Directors 13 Re-elect Mr. Anton Van Rossum to Mgmt For TNA N/A the Board of Directors 14 Re-elect Mr. Ernst Tanner to the Mgmt For TNA N/A Board of Directors 15 Appointment of Auditor Mgmt For TNA N/A 16 Elect BDO Visura as the Special Mgmt For TNA N/A Auditors 17 Non-Voting Meeting Note N/A N/A TNA N/A DBS Group Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS Y20246107 04/02/2008 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Renewal of Share Purchase Mgmt For For For Mandate 2 Amendments to Articles Mgmt For For For DBS Group Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS Y20246107 04/02/2008 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accouts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For Abstain Against 4 Directors' Fees Mgmt For Abstain Against 5 Elect John A. Ross Mgmt For For For 6 Elect WONG Ngit Liong Mgmt For For For 7 Elect Christopher CHENG Wai Mgmt For For For Chee 8 Appointment of Auditor Mgmt For For For 9 Authority to Issue Option under Mgmt For Abstain Against Employee Incentive Plan 10 Authority to Issue Grant Shares Mgmt For Abstain Against Award under Employee Incentive Plan 11 Authority to Issuance of Stock w/ or Mgmt For For For w/out Preemptive Rights Dexia Ticker Security ID: Meeting Date Meeting Status CINS B3357R218 05/14/2008 Take No Action Meeting Type Country of Trade Annual Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Approve the financial statements for Mgmt For TNA N/A the 2007 FYE 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Grant full discharge to the Directors Mgmt For TNA N/A 7 Grant full discharge to the Auditors Mgmt For TNA N/A 8 Elect Francine Swiggers Mgmt For TNA N/A 9 Elect Catherine Kopp Mgmt For TNA N/A 10 Elect Jan Renders Mgmt For TNA N/A 11 Ratify the Independence of Board Mgmt For TNA N/A Members 12 Appointment of Auditor Mgmt For TNA N/A 13 Authority to Issue Shares to Mgmt For TNA N/A Employees 14 Authority to Repurchase Shares Mgmt For TNA N/A 15 Authority to Cancel Shares Mgmt For TNA N/A 16 Non-Voting Meeting Note N/A N/A TNA N/A Eli Lilly & Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/21/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Eskew Mgmt For For For Elect Alfred Gilman Mgmt For For For Elect Karen Horn Mgmt For For For Elect John Lechleiter Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Repeal of Classified Board Mgmt For For For 4 Adoption of Majority Vote for Mgmt For For For Election of Directors 5 AMENDING THE COMPANY'S Mgmt For For For STOCK PLANS 6 PROPOSAL BY SHAREHOLDERS ShrHoldr Against Against For ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH 7 Shareholder Proposal Regarding ShrHoldr Against Against For Allowing Shareholders to Amend Bylaws 8 PROPOSAL BY SHAREHOLDERS ShrHoldr Against For Against ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD 9 PROPOSAL BY SHAREHOLDERS ShrHoldr Against Against For ON REPORTING COMPANY'S POLITICAL CONTRIBUTIONS Embarq Corp. Ticker Security ID: Meeting Date Meeting Status EQ CUSIP9 29078E105 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Peter Brown Mgmt For For For Elect Steven Davis Mgmt For For For Elect Richard Gephardt Mgmt For For For Elect Thomas Gerke Mgmt For For For Elect John Mullen Mgmt For For For Elect William Owens Mgmt For For For Elect Dinesh Paliwal Mgmt For For For Elect Stephanie Shern Mgmt For For For Elect Laurie Siegel Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 TO APPROVE THE EMBARQ Mgmt For Against Against CORPORATION 2008 EQUITY INCENTIVE PLAN. 4 TO APPROVE THE EMBARQ Mgmt For For For CORPORATION 2008 EMPLOYEE STOCK PURCHASE PLAN. 5 Approval of the Material Terms of Mgmt For For For Performance Goals for Qualified Performance-Based Compensation 6 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation Energen Corp. Ticker Security ID: Meeting Date Meeting Status EGN CUSIP9 29265N108 04/23/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kenneth Dewey Mgmt For For For Elect James French Mgmt For For For Elect James McManus, II Mgmt For For For Elect David Wilson Mgmt For For For 2 Ratification of Auditor Mgmt For For For Ensco International Inc Ticker Security ID: Meeting Date Meeting Status ESV CUSIP9 26874Q100 05/22/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J. Roderick Clark Mgmt For For For 2 ELECTION OF CLASS II Mgmt For For For DIRECTOR FOR A TERM TO EXPIRE IN 2011: DANIEL W. RABUN 3 ELECTION OF CLASS II Mgmt For For For DIRECTOR FOR A TERM TO EXPIRE IN 2011: KEITH O. RATTIE 4 Elect C.Christopher Gaut Mgmt For For For 5 Ratification of Auditor Mgmt For For For Exxon Mobil Corp. Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/28/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect William George Mgmt For For For 1.4 Elect James Houghton Mgmt For For For 1.5 Elect Reatha King Mgmt For For For 1.6 Elect Marilyn Nelson Mgmt For For For 1.7 Elect Samuel Palmisano Mgmt For For For 1.8 Elect Steven Reinemund Mgmt For For For 1.9 Elect Walter Shipley Mgmt For For For 1.10 Elect Rex Tillerson Mgmt For For For 1.11 Elect Edward Whitacre, Jr. Mgmt For For For 2 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS () 3 SHAREHOLDER PROPOSALS ShrHoldr Against Against For PROHIBITED () 4 DIRECTOR NOMINEE ShrHoldr Against Against For QUALIFICATIONS () 5 BOARD CHAIRMAN AND CEO ShrHoldr Against Against For () 6 SHAREHOLDER RETURN POLICY ShrHoldr Against Against For () 7 SHAREHOLDER ADVISORY VOTE ShrHoldr Against Against For ON EXECUTIVE COMPENSATION () 8 EXECUTIVE COMPENSATION ShrHoldr Against Against For REPORT () 9 INCENTIVE PAY RECOUPMENT ShrHoldr Against Against For () 10 CORPORATE SPONSORSHIPS ShrHoldr Against Against For REPORT () 11 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT () 12 AMENDMENT OF EEO POLICY ShrHoldr Against Against For () 13 COMMUNITY ENVIRONMENTAL ShrHoldr Against Against For IMPACT () 14 ANWR DRILLING REPORT (PAGE ShrHoldr Against Against For 65) 15 GREENHOUSE GAS EMISSIONS ShrHoldr Against Against For GOALS () 16 CO2 INFORMATION AT THE PUMP ShrHoldr Against Against For () 17 CLIMATE CHANGE AND ShrHoldr Against Against For TECHNOLOGY REPORT (PAGE 69) 18 ENERGY TECHNOLOGY REPORT ShrHoldr Against Against For () 19 RENEWABLE ENERGY POLICY ShrHoldr Against Against For () Freeport-McMoran Copper & Gold Ticker Security ID: Meeting Date Meeting Status FCX CUSIP9 35671D857 07/10/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect J. Bennet Johnston Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect Gabrielle McDonald Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect J. Stapleton Roy Mgmt For For For Elect Stephen Siegele Mgmt For For For Elect J. Taylor Wharton Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. 3 ADOPTION OF THE PROPOSED Mgmt For For For AMENDMENTS TO THE 2006 STOCK INCENTIVE PLAN. Goldman Sachs Group Inc Ticker Security ID: Meeting Date Meeting Status GS CUSIP9 38141G104 04/10/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF LLOYD C. Mgmt For For For BLANKFEIN TO THE BOARD OF DIRECTORS 2 ELECTION OF JOHN H. BRYAN Mgmt For For For TO THE BOARD OF DIRECTORS 3 ELECTION OF GARY D. COHN TO Mgmt For For For THE BOARD OF DIRECTORS 4 ELECTION OF CLAES DAHLBACK Mgmt For For For TO THE BOARD OF DIRECTORS 5 ELECTION OF STEPHEN Mgmt For For For FRIEDMAN TO THE BOARD OF DIRECTORS 6 ELECTION OF WILLIAM W. Mgmt For For For GEORGE TO THE BOARD OF DIRECTORS 7 ELECTION OF RAJAT K. GUPTA Mgmt For For For TO THE BOARD OF DIRECTORS 8 ELECTION OF JAMES A. Mgmt For For For JOHNSON TO THE BOARD OF DIRECTORS 9 ELECTION OF LOIS D. JULIBER Mgmt For For For TO THE BOARD OF DIRECTORS 10 ELECTION OF EDWARD M. LIDDY Mgmt For For For TO THE BOARD OF DIRECTORS 11 ELECTION OF RUTH J. SIMMONS Mgmt For For For TO THE BOARD OF DIRECTORS 12 ELECTION OF JON WINKELRIED Mgmt For For For TO THE BOARD OF DIRECTORS 13 Ratification of Auditor Mgmt For For For 14 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS 15 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING A SUSTAINABILITY REPORT H & M Hennes & Mauritz AB Ticker Security ID: Meeting Date Meeting Status CINS W41422101 05/08/2008 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Meeting Note N/A N/A TNA N/A 5 Opening of the AGM Mgmt For TNA N/A 6 Elect the Lawyer Mr. Sven Unger as Mgmt For TNA N/A the Chairman of the AGM 7 Managing Director's Address; Mgmt For TNA N/A Questions 8 Approve the voting list Mgmt For TNA N/A 9 Approve the agenda Mgmt For TNA N/A 10 Elect the people to check the Mgmt For TNA N/A minutes 11 Approve the examination of whether Mgmt For TNA N/A the meeting was properly convened 12 Presentation of Accounts and Mgmt For TNA N/A Reports 13 Accounts and Report Mgmt For TNA N/A 14 Allocation of Profits/Dividends Mgmt For TNA N/A 15 Ratification of Board and Mgmt For TNA N/A Management Acts 16 Approve 9 Board Members with no Mgmt For TNA N/A Deputies 17 Directors' and Auditor's Fees Mgmt For TNA N/A 18 Election of Directors Mgmt For TNA N/A 19 Nominating Committee Mgmt For TNA N/A 20 Approve the guidelines for Mgmt For TNA N/A remuneration to the Senior Executives 21 Closing of the AGM Mgmt For TNA N/A Hyundai Heavy Industries Ticker Security ID: Meeting Date Meeting Status CINS Y3838M106 03/14/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the 34th financial Mgmt For For For statement 2 Approve the partial amendment to Mgmt For Against Against the Articles of Incorporation 3 Elect the Directors: 2 Executive Mgmt For For For Directors, 3 Outside Directors 4 Elect the Audit Committee Member: Mgmt For For For 2 Outside Directors 5 Approve the limit of remuneration Mgmt For For For for the Directors Hyundai Mipo Dockyard Co Ticker Security ID: Meeting Date Meeting Status CINS Y3844T103 03/14/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the financial statement Mgmt For For For 2 Elect the Directors Mgmt For For For 3 Elect the Audit Committee Member Mgmt For For For 4 Approve the limit of remuneration Mgmt For Abstain Against for the Directors Inpex Holdings Inc Ticker Security ID: Meeting Date Meeting Status CINS J2467E101 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Amendments to Articles Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Corporate Auditor Mgmt For For For 20 Retirement Allowances and Special Mgmt For For For Allowances 21 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 22 Amend the Compensation to be Mgmt For For For Received by Corporate Officers Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Mary Coleman Mgmt For For For Elect James Cullen Mgmt For For For Elect Michael Johns Mgmt For For For Elect Arnold Langbo Mgmt For For For Elect Susan Lindquist Mgmt For For For Elect Leo Mullin Mgmt For For For Elect William Perez Mgmt For For For Elect Christine Poon Mgmt For For For Elect Charles Prince Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect David Satcher Mgmt For For For Elect William Weldon Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation JP Morgan Chase & Company Ticker Security ID: Meeting Date Meeting Status JPM CUSIP9 46625H100 05/20/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CRANDALL C. BOWLES 2 ELECTION OF DIRECTOR: Mgmt For For For STEPHEN B. BURKE 3 ELECTION OF DIRECTOR: DAVID Mgmt For For For M. COTE 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For S. CROWN 5 ELECTION OF DIRECTOR: JAMES Mgmt For For For DIMON 6 ELECTION OF DIRECTOR: ELLEN Mgmt For For For V. FUTTER 7 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 8 ELECTION OF DIRECTOR: LABAN Mgmt For For For P. JACKSON, JR. 9 ELECTION OF DIRECTOR: Mgmt For For For ROBERT I. LIPP 10 ELECTION OF DIRECTOR: DAVID Mgmt For For For C. NOVAK 11 ELECTION OF DIRECTOR: LEE R. Mgmt For For For RAYMOND 12 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. WELDON 13 APPOINTMENT OF Mgmt For For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 14 APPROVAL OF AMENDMENT TO Mgmt For For For 2005 LONG-TERM INCENTIVE PLAN 15 REAPPROVAL OF KEY Mgmt For For For EXECUTIVE PERFORMANCE PLAN 16 GOVERNMENTAL SERVICE ShrHoldr Against Against For REPORT 17 POLITICAL CONTRIBUTIONS ShrHoldr Against Against For REPORT 18 INDEPENDENT CHAIRMAN OF ShrHoldr Against Against For THE BOARD 19 EXECUTIVE COMPENSATION ShrHoldr Against Against For APPROVAL 20 TWO CANDIDATES PER ShrHoldr Against Against For DIRECTORSHIP 21 HUMAN RIGHTS AND ShrHoldr Against Against For INVESTMENT REPORT 22 LOBBYING PRIORITIES REPORT ShrHoldr Against Against For JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 04/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 AMENDMENTS TO THE Mgmt Against Against For CHARTER OF THE COMPANY 2 PRE-TERM TERMINATION OF Mgmt Against Against For THE POWERS OF THE COMPANY'S CURRENT DIRECTORS JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 04/08/2008 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 BURT T.W. Mgmt Abstain Abstain For 2 BOUGROV A.E Mgmt For Abstain Against 3 BULAVSKAYA E.E. Mgmt Abstain Abstain For 4 BULYGIN A.S. Mgmt Abstain Abstain For 5 VEKSELBERG V.F. Mgmt Abstain Abstain For 6 GUY DE SELLIERS Mgmt For For For 7 DERIPASKA O.V. Mgmt Abstain Abstain For 8 DOLGIKH V.I. Mgmt For Abstain Against 9 KLISHAS A.A. Mgmt For Abstain Against 10 LEVITT M.J. Mgmt Abstain Abstain For 11 MORGAN R.T. Mgmt For Abstain Against 12 MOROZOV D.S. Mgmt For Abstain Against 13 PARINOV K.Y. Mgmt Abstain Abstain For 14 PROKHOROV M.D. Mgmt Abstain Abstain For 15 RAZUMOV D.V Mgmt Abstain Abstain For 16 SALNIKOVA E.M. Mgmt For Abstain Against 17 SOSNOVSKI M.A. Mgmt Abstain Abstain For 18 STEFANOVICH S.A. Mgmt Abstain Abstain For 19 UGOLNIKOV K.L. Mgmt For Abstain Against 20 CHARLIER C.F. Mgmt Abstain Abstain For 21 SCHIMMELBUSCH H.S. Mgmt For For For JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 06/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt N/A For N/A 2 Allocation of Profit/Dividends Mgmt N/A For N/A 3 Election of Audit Commission Mgmt N/A For N/A 4 Appointment of the Auditor Mgmt N/A For N/A 5 Amendments to Articles Mgmt N/A For N/A 6 AMENDMENT TO THE CHARTER Mgmt N/A For N/A OF MMC NORILSK NICKEL: TO ADD NEW SECTION 6.19 7 AMENDMENT TO THE CHARTER Mgmt N/A For N/A OF MMC NORILSK NICKEL: TO AMEND SECTION 8.3 8 AMENDMENT TO THE CHARTER Mgmt N/A For N/A OF MMC NORILSK NICKEL: TO SUPPLEMENT SECTION 8.5 9 AMENDMENT TO THE CHARTER Mgmt N/A For N/A OF MMC NORILSK NICKEL: TO SUPPLEMENT SECTION 8.8 10 AMENDMENT TO THE CHARTER Mgmt N/A For N/A OF MMC NORILSK NICKEL: TO AMEND SECTION 8.15 11 Amendments to Articles Mgmt N/A For N/A 12 Amendments to Articles Mgmt N/A For N/A 13 Amendments to Articles Mgmt N/A For N/A 14 Amendments to Articles Mgmt N/A For N/A 15 AMENDMENT TO THE CHARTER Mgmt N/A For N/A OF MMC NORILSK NICKEL: TO AMEND SECTION 10.8.2 16 AMENDMENT TO THE CHARTER Mgmt N/A For N/A OF MMC NORILSK NICKEL: TO SUPPLEMENT SECTION 13.8 17 Amendments to Articles Mgmt N/A For N/A 18 Amendments to Board Regulations Mgmt N/A For N/A 19 Independent Directors' Fees Mgmt N/A For N/A 20 Independent Directors Incentive Mgmt N/A For N/A Plan 21 Determination of Cost of Mgmt N/A For N/A Indemnification Agreements 22 Indemnification of Directors and Mgmt N/A For N/A Officers 23 Determination of Cost of Liability Mgmt N/A For N/A Insurance 24 Approval of Liability Insurance Mgmt N/A For N/A JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 06/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ELECT MEMBER TO THE Mgmt N/A For N/A BOARD OF DIRECTORS: TYE WINSTON BURT 2 TO ELECT MEMBER TO THE Mgmt For Against Against BOARD OF DIRECTORS: ANDREY E. BOUGROV 3 TO ELECT MEMBER TO THE Mgmt N/A Against N/A BOARD OF DIRECTORS: ALEXANDER S. BULYGIN 4 TO ELECT MEMBER TO THE Mgmt N/A Against N/A BOARD OF DIRECTORS: VICTOR F. VEKSELBERG 5 TO ELECT MEMBER TO THE Mgmt For For For BOARD OF DIRECTORS: GUY DE SELLIERS DE MORANVILLE 6 TO ELECT MEMBER TO THE Mgmt N/A Against N/A BOARD OF DIRECTORS: OLEG V. DERIPASKA 7 TO ELECT MEMBER TO THE Mgmt For Against Against BOARD OF DIRECTORS: ANDREY A. KLISHAS 8 TO ELECT MEMBER TO THE Mgmt N/A Against N/A BOARD OF DIRECTORS: MICHAEL JEFFREY LEVITT 9 TO ELECT MEMBER TO THE Mgmt N/A Against N/A BOARD OF DIRECTORS: KIRILL YU. PARINOV 10 TO ELECT MEMBER TO THE Mgmt N/A Against N/A BOARD OF DIRECTORS: OLEG V. POTANIN 11 TO ELECT MEMBER TO THE Mgmt N/A Against N/A BOARD OF DIRECTORS: MIKHAIL D. PROKHOROV 12 TO ELECT MEMBER TO THE Mgmt For Against Against BOARD OF DIRECTORS: KIRILL L. UGOLNIKOV 13 TO ELECT MEMBER TO THE Mgmt For Against Against BOARD OF DIRECTORS: HEINZ C. SCHIMMELBUSCH JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 06/30/2008 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt N/A N/A N/A Elect Tye W. Burt Mgmt N/A N/A N/A Elect Guy de Selliers Mgmt N/A N/A N/A 4 Election of Audit Commission Mgmt N/A N/A N/A 5 Appointment of Auditor Mgmt N/A N/A N/A 6 Amendments to Articles Mgmt N/A N/A N/A 7 Amendments to Articles Mgmt N/A N/A N/A 8 Amendments to Articles Mgmt N/A N/A N/A 9 Amendments to Articles Mgmt N/A N/A N/A 10 Amendments to Articles Mgmt N/A N/A N/A 11 Amendments to Articles Mgmt N/A N/A N/A 12 Amendments to Articles Mgmt N/A N/A N/A 13 Amendments to Articles Mgmt N/A N/A N/A 14 Amendments to Articles Mgmt N/A N/A N/A 15 Amendments to Articles Mgmt N/A N/A N/A 16 Amendments to Articles Mgmt N/A N/A N/A 17 Amendments to Articles Mgmt N/A N/A N/A 18 Amendments to Articles Mgmt N/A N/A N/A 19 TO ADOPT THE REGULATIONS Mgmt N/A N/A N/A ON THE BOARD OF DIRECTORS OF MMC NORILSK NICKEL 20 Directors' Fees Mgmt N/A N/A N/A 21 Independent Directors' Incentive Mgmt N/A N/A N/A Plan 22 Determination of Cost of Mgmt N/A N/A N/A Indemnification Agreements 23 Indemnification of Directors and Mgmt N/A N/A N/A Officers 24 Determination of Cost of Liability Mgmt N/A N/A N/A Insurance 25 Approval of Liability Insurance Mgmt N/A N/A N/A JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 12/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 REORGANIZATION OF OJSC Mgmt N/A For N/A MMC NORILSK NICKEL JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 12/14/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ELECT BASOVA YULIA Mgmt N/A Against N/A VASILIEVNA TO THE BOARD OF DIRECTORS 2 Election of Directors Mgmt N/A Against N/A 3 Election of Directors Mgmt N/A Against N/A 4 TO ELECT DUMNOV ALEKSANDR Mgmt N/A Against N/A NIKOLAIEVICH (RETIRED) TO THE BOARD OF DIRECTORS 5 Election of Directors Mgmt N/A Against N/A 6 Election of Directors Mgmt N/A Against N/A 7 Election of Directors Mgmt N/A Against N/A 8 Election of Directors Mgmt N/A Against N/A 9 Election of Directors Mgmt N/A Against N/A 10 Election of Directors Mgmt N/A Against N/A 11 Election of Directors Mgmt N/A Against N/A 12 Election of Directors Mgmt N/A Against N/A 13 Election of Directors Mgmt N/A Against N/A 14 TO ELECT SALNIKOVA Mgmt N/A Against N/A EKATERINA MIKHAILOVNA TO THE BOARD OF DIRECTORS 15 Election of Directors Mgmt N/A Against N/A 16 Election of Directors Mgmt N/A Against N/A 17 Election of Directors Mgmt N/A Against N/A 18 Election of Directors Mgmt N/A Against N/A JSC MMC NORILSK NICKEL - ADR Ticker Security ID: Meeting Date Meeting Status NILSY CUSIP9 46626D108 12/21/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For KBC Groupe SA Ticker Security ID: Meeting Date Meeting Status CINS B5337G162 04/24/2008 Take No Action Meeting Type Country of Trade Mix Belgium Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Agenda Item N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Non-Voting Agenda Item N/A N/A TNA N/A 6 Presentation of Annual Report Mgmt Abstain TNA N/A 7 Allocation of Profits/Dividends Mgmt For TNA N/A 8 Ratification of Board Acts Mgmt For TNA N/A 9 Ratification of Statutory Auditor Acts Mgmt For TNA N/A 10 Authority to Repurchase Shares Mgmt For TNA N/A 11 Elect Jan Huyghebaert Mgmt For TNA N/A 12 Elect Theo Roussis Mgmt For TNA N/A 13 Elect Jo Cornu Mgmt For TNA N/A 14 Elect Lode Morlion Mgmt For TNA N/A 15 Elect Ghislaine Van Kerckhove Mgmt For TNA N/A 16 Non-Voting Agenda Item N/A N/A TNA N/A 17 Amendment Regarding Share Mgmt For TNA N/A Registration 18 Amend the fourth paragraph of Mgmt For TNA N/A Article 5 19 Amendment to Articles Mgmt For TNA N/A 20 Amendment to Articles Mgmt For TNA N/A 21 Amend the Article 10 bis with the Mgmt For TNA N/A following text, as specified 22 Amend the Article 11bis with the Mgmt For TNA N/A following text, as specified 23 Amendment to Articles Mgmt For TNA N/A 24 Amend the Article 28 with the Mgmt For TNA N/A following text, as specified 25 Amendment to Articles Mgmt For TNA N/A 26 Amend the last sentence of Article Mgmt For TNA N/A 39 by the following text, as specified Korea Investment Holdings Co Ltd Ticker Security ID: Meeting Date Meeting Status cins Y4862P106 05/30/2008 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the 6th financial statement, Mgmt For For For balance sheet 2 Approve the statement of Mgmt For For For appropriation of unappropriated retained earnings 3 Approve the partial amendment to Mgmt For Against Against the Articles of Incorpoaration 4 Election of Directors (Slate) Mgmt For Against Against 5 Elect Mr. Lim Jaesu as a Member of Mgmt For Abstain Against Audit Committee 6 Approve the remuneration limit of Mgmt For Abstain Against the Directors Lockheed Martin Corp. Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect E. C. Aldridge, Jr. Mgmt For For For Elect Nolan Archibald Mgmt For For For Elect David Burritt Mgmt For For For Elect James Ellis, Jr. Mgmt For For For Elect Gwendolyn King Mgmt For For For Elect James Loy Mgmt For For For Elect Douglas McCorkindale Mgmt For For For Elect Joseph Ralston Mgmt For For For Elect Frank Savage Mgmt For For For Elect James Schneider Mgmt For For For Elect Anne Stevens Mgmt For For For Elect Robert Stevens Mgmt For For For Elect James Ukropina Mgmt For For For 2 RATIFICATION OF APPOINTMENT Mgmt For For For OF INDEPENDENT AUDITORS 3 Adoption of Simple Majority Voting Mgmt For For For 4 MANAGEMENT PROPOSAL: TO Mgmt For Against Against AMEND THE CHARTER TO DELETE ARTICLE XIII 5 Amendment to the 2003 Incentive Mgmt For For For Performance Award Plan 6 MANAGEMENT PROPOSAL: TO Mgmt For For For ADOPT THE 2009 DIRECTORS EQUITY PLAN 7 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For EVELYN Y. DAVIS 8 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Nuclear Weapons Involvement 9 STOCKHOLDER PROPOSAL BY ShrHoldr Against Against For JOHN CHEVEDDEN Loews Corp Ticker Security ID: Meeting Date Meeting Status LTR CUSIP9 540424207 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: A.E. Mgmt For Against Against BERMAN 2 ELECTION OF DIRECTOR: J.L. Mgmt For Against Against BOWER 3 ELECTION OF DIRECTOR: C.M. Mgmt For Against Against DIKER 4 ELECTION OF DIRECTOR: P.J. Mgmt For Against Against FRIBOURG 5 ELECTION OF DIRECTOR: W.L. Mgmt For Against Against HARRIS 6 ELECTION OF DIRECTOR: P.A. Mgmt For Against Against LASKAWY 7 ELECTION OF DIRECTOR: G.R. Mgmt For Against Against SCOTT 8 ELECTION OF DIRECTOR: A.H. Mgmt For Against Against TISCH 9 ELECTION OF DIRECTOR: J.S. Mgmt For Against Against TISCH 10 ELECTION OF DIRECTOR: J.M. Mgmt For Against Against TISCH 11 RATIFY DELOITTE & TOUCHE LLP Mgmt For For For AS INDEPENDENT AUDITORS 12 SHAREHOLDER PROPOSAL- ShrHoldr Against For Against CUMULATIVE VOTING 13 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For PERFORMANCE STANDARDS FOR EXECUTIVE COMPENSATION 14 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For HEALTH CARE REFORM 15 SHAREHOLDER PROPOSAL- ShrHoldr Against Against For ADVERTISING EXPENDITURES Lukoil OAO Ticker Security ID: Meeting Date Meeting Status CINS X5060T106 06/26/2008 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 Elect Vagit Alekperov Mgmt For For For 3 Elect Igor Belikov Mgmt For Abstain Against 4 Elect Donald Wallette, Jr. Mgmt For For For 5 Elect Valery Grayfer Mgmt For Abstain Against 6 Elect Oleg Kutafin Mgmt For Abstain Against 7 Elect Andrey Kostin Mgmt For Abstain Against 8 Elect Ravil Maganov Mgmt For For For 9 Elect Richard Matzke Mgmt For For For 10 Elect Sergei Mikhailov Mgmt For For For 11 Elect Nikolai Tsvetkov Mgmt For Abstain Against 12 Elect Igor Sherkunov Mgmt For Abstain Against 13 Elect Aleksander Shokhin Mgmt For For For 14 Elect the Audit Commission Mgmt For For For 15 Directors' and Audit Commission's Mgmt For For For Fees 16 Approve the Auditor Mgmt For For For 17 Approve the series of transactions Mgmt For For For with an interest Marathon Oil Corp. Ticker Security ID: Meeting Date Meeting Status MRO CUSIP9 565849106 04/30/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For CHARLES F. BOLDEN, JR. 2 ELECTION OF DIRECTOR: Mgmt For For For GREGORY H. BOYCE 3 ELECTION OF DIRECTOR: Mgmt For Against Against SHIRLEY ANN JACKSON 4 ELECTION OF DIRECTOR: PHILIP Mgmt For For For LADER 5 ELECTION OF DIRECTOR: Mgmt For For For CHARLES R. LEE 6 ELECTION OF DIRECTOR: Mgmt For For For DENNIS H. REILLEY 7 ELECTION OF DIRECTOR: SETH Mgmt For For For E. SCHOFIELD 8 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 9 ELECTION OF DIRECTOR: Mgmt For For For THOMAS J. USHER 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHoldr Against Against For Right to Call a Special Meeting 12 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Executive Compensation Marks & Spencer Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G5824M107 07/10/2007 Take No Action Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA N/A 2 Approve the remuneration report Mgmt For TNA N/A 3 Declare a final dividend on the Mgmt For TNA N/A ordinary shares 4 Elect Mr. Martha Lane Fox as a Mgmt For TNA N/A Director 5 Re-elect Mr. Ian Dyson as a Mgmt For TNA N/A Director 6 Re-elect Mr. Steven Holliday as a Mgmt For TNA N/A Director 7 Appointment of Auditor Mgmt For TNA N/A 8 Authority to Set Auditor's Fees Mgmt For TNA N/A 9 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Amendments to Articles Regarding Mgmt For TNA N/A Electronic Communication 13 Renewal of Sharesave Plan Mgmt For TNA N/A Matsushita Electric Industrial Company Ticker Security ID: Meeting Date Meeting Status CINS J41121104 06/26/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amend the Articles of Incorporation Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Director Mgmt For For For 21 Appoint a Director Mgmt For For For 22 Appoint a Corporate Auditor Mgmt For For For 23 Appoint a Corporate Auditor Mgmt For For For Mirant Corporation Ticker Security ID: Meeting Date Meeting Status MIR CUSIP9 60467R100 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Cason Mgmt For For For Elect A.D. Correll Mgmt For For For Elect Terry Dallas Mgmt For For For Elect Thomas Johnson Mgmt For For For Elect John Miller Mgmt For For For Elect Edward Muller Mgmt For For For Elect Robert Murray Mgmt For For For Elect John Quain Mgmt For For For Elect William Thacker Mgmt For For For 2 Ratification of Auditor Mgmt For For For Mitsubishi Corp. Ticker Security ID: Meeting Date Meeting Status CINS J43830116 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Appoint a Corporate Auditor Mgmt For For For 20 Appoint a Corporate Auditor Mgmt For For For 21 Appoint a Corporate Auditor Mgmt For For For 22 Approve Payment of Bonuses to Mgmt For For For Directors 23 Grant stock acquisition rights as Mgmt For Against Against stock options 24 Approve reserved retirement Mgmt For For For remuneration for Directors Mitsui O.S.K. Lines Limited Ticker Security ID: Meeting Date Meeting Status CINS J45013109 06/24/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Amend the Articles of Incorporation Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Substitute Corporate Mgmt For Against Against Auditor 16 Stock Option Plan Mgmt For For For National Oilwell Varco Inc Ticker Security ID: Meeting Date Meeting Status NOV CUSIP9 637071101 05/14/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 THE ELECTION OF DIRECTOR: Mgmt For For For ROBERT E. BEAUCHAMP 2 THE ELECTION OF DIRECTOR: Mgmt For For For JEFFERY A. SMISEK 3 RATIFICATION OF INDEPENDENT Mgmt For For For AUDITORS 4 APPROVAL OF NATIONAL Mgmt For For For OILWELL VARCO ANNUAL INCENTIVE PLAN Nissan Motor Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J57160129 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Stock Option Plan Mgmt For For For 4 Appoint a Corporate Auditor Mgmt For Against Against 5 Appoint a Corporate Auditor Mgmt For For For 6 Approve Payment of Bonuses to Mgmt For For For Directors 7 Amend the Compensation to be Mgmt For For For received by Directors Nokia Corporation Ticker Security ID: Meeting Date Meeting Status CINS X61873133 05/08/2008 Take No Action Meeting Type Country of Trade Annual Finland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Non-Voting Meeting Note N/A N/A TNA N/A 4 Non-Voting Agenda Item N/A N/A TNA N/A 5 Approval of the Annual Accounts. Mgmt For TNA N/A 6 Allocation of Profits/Dividends Mgmt For TNA N/A 7 Ratification of Board and Mgmt For TNA N/A Management Acts 8 Directors' Fees Mgmt For TNA N/A 9 Board Size Mgmt For TNA N/A 10 Election of Directors Mgmt For TNA N/A 11 Authority to Set Auditor's Fees Mgmt For TNA N/A 12 Appointment of Auditor Mgmt For TNA N/A 13 Authority to Repurchase Shares Mgmt For TNA N/A NSK Limited Ticker Security ID: Meeting Date Meeting Status CINS J55505101 06/25/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amend the Articles of Incorporation Mgmt For For For 3 Approve Policy regarding Large- Mgmt For Against Against scale Purchases of Company Shares 4 Stock Option Plan Mgmt For For For 5 Appoint a Director Mgmt For Against Against 6 Appoint a Director Mgmt For Against Against 7 Appoint a Director Mgmt For Against Against 8 Appoint a Director Mgmt For Against Against 9 Appoint a Director Mgmt For Against Against 10 Appoint a Director Mgmt For Against Against 11 Appoint a Director Mgmt For Against Against 12 Appoint a Director Mgmt For Against Against 13 Appoint a Director Mgmt For Against Against 14 Appoint a Director Mgmt For Against Against 15 Appoint a Director Mgmt For Against Against 16 Appoint a Director Mgmt For Against Against Nvidia Corp. Ticker Security ID: Meeting Date Meeting Status NVDA CUSIP9 67066G104 06/19/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 TO ELECT STEVEN CHU AS Mgmt For For For DIRECTOR 2 TO ELECT HARVEY C. JONES AS Mgmt For For For DIRECTOR 3 TO ELECT WILLIAM J. MILLER AS Mgmt For For For DIRECTOR 4 Increase in Authorized Common Mgmt For For For Stock 5 Ratification of Auditor Mgmt For For For Oracle Corp. Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 11/02/2007 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Henley Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Donald Lucas Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Jack Kemp Mgmt For For For Elect Jeffrey Berg Mgmt For For For Elect Safra Catz Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 Fiscal Year 2008 Executive Bonus Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding a ShrHoldr Against Against For Board Committee on Human Rights 5 STOCKHOLDER PROPOSAL ON ShrHoldr Against Against For AN OPEN SOURCE REPORT. Pacific Basin Shipping Limited Ticker Security ID: Meeting Date Meeting Status CINS G68437139 04/08/2008 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Declare a final dividend for the YE Mgmt For For For 31 DEC 2007 3 Re-elect Mr. Richard M. Hext as an Mgmt For Against Against Executive Director 4 Re-elect Mr. Wang Chunlin as an Mgmt For Against Against Executive Director 5 Re-elect Dr. Lee Kwok Yin, Simon Mgmt For Against Against as a Non-Executive Director 6 Re-elect Mr. David M. Turnbull as Mgmt For Against Against an Independent Non-Executive Director 7 Re-elect Mr. Alasdair G. Morrison as Mgmt For Against Against an Independent Non-Executive Director 8 Authorize the Board to fix the Mgmt For For For remuneration of the Directors 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Issuance of Stock w/out Preemptive Mgmt For For For Rights 11 Repurchase of Shares Mgmt For For For 12 Authority to Issue Shares under Mgmt For For For Employee Incentive Plan PepsiCo, Inc Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/07/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: I.M. Mgmt For For For COOK 2 ELECTION OF DIRECTOR: D. Mgmt For For For DUBLON 3 ELECTION OF DIRECTOR: V.J. Mgmt For For For DZAU 4 ELECTION OF DIRECTOR: R.L. Mgmt For For For HUNT 5 ELECTION OF DIRECTOR: A. Mgmt For For For IBARGUEN 6 ELECTION OF DIRECTOR: A.C. Mgmt For For For MARTINEZ 7 ELECTION OF DIRECTOR: I.K. Mgmt For For For NOOYI 8 ELECTION OF DIRECTOR: S.P. Mgmt For For For ROCKEFELLER 9 ELECTION OF DIRECTOR: J.J. Mgmt For For For SCHIRO 10 ELECTION OF DIRECTOR: L.G. Mgmt For For For TROTTER 11 ELECTION OF DIRECTOR: D. Mgmt For For For VASELLA 12 ELECTION OF DIRECTOR: M.D. Mgmt For For For WHITE 13 APPROVAL OF INDEPENDENT Mgmt For For For REGISTERED PUBLIC ACCOUNTANTS 14 Shareholder Proposal Regarding ShrHoldr Against Against For Report on Beverage Container Recycling Program 15 Shareholder Proposal Regarding ShrHoldr Against Against For Genetically Engineered Products 16 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For RIGHT TO WATER POLICY (PROXY STATEMENT P. 46) 17 SHAREHOLDER PROPOSAL - ShrHoldr Against Against For GLOBAL WARMING REPORT (PROXY STATEMENT P. 48) 18 Shareholder Proposal Regarding ShrHoldr Against Against For Advisory Vote on Compensation Pfizer Inc Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/24/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For DENNIS A. AUSIELLO 2 ELECTION OF DIRECTOR: Mgmt For For For MICHAEL S. BROWN 3 ELECTION OF DIRECTOR: M. Mgmt For For For ANTHONY BURNS 4 ELECTION OF DIRECTOR: Mgmt For For For ROBERT N. BURT 5 ELECTION OF DIRECTOR: W. Mgmt For For For DON CORNWELL 6 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM H. GRAY, III 7 ELECTION OF DIRECTOR: Mgmt For For For CONSTANCE J. HORNER 8 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM R. HOWELL 9 ELECTION OF DIRECTOR: JAMES Mgmt For For For M. KILTS 10 ELECTION OF DIRECTOR: Mgmt For For For JEFFREY B. KINDLER 11 ELECTION OF DIRECTOR: Mgmt For For For GEORGE A. LORCH 12 ELECTION OF DIRECTOR: DANA Mgmt For For For G. MEAD 13 ELECTION OF DIRECTOR: Mgmt For For For SUZANNE NORA JOHNSON 14 ELECTION OF DIRECTOR: Mgmt For For For WILLIAM C. STEERE, JR. 15 Ratification of Auditor Mgmt For For For 16 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REGARDING STOCK OPTIONS. 17 SHAREHOLDER PROPOSAL ShrHoldr Against Against For REQUESTING SEPARATION OF CHAIRMAN AND CEO ROLES. Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G74079107 05/01/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Adopt the 2007 report and financial Mgmt For For For statements 2 Approve the Directors' remuneration Mgmt For Against Against report 3 Declare a final dividend Mgmt For For For 4 Re-elect Mr. Adrian Bellamy Mgmt For Against Against (member of the remuneration committees) 5 Re-elect Mr. Graham Mackay Mgmt For Against Against (member of the remuneration committees) 6 Re-elect Mr. Bart Becht Mgmt For Against Against 7 Re-appoint Mgmt For For For PricewaterhouseCoopers LLP as the Auditors 8 Authorize the Directors to determine Mgmt For For For the Auditors' the remuneration 9 Approve to renew the authority to Mgmt For For For allot shares 10 Approve to renew the power to Mgmt For For For disapply pre-emption rights 11 Approve to renew the authority to Mgmt For For For purchase own shares 12 Amend the Articles of Association Mgmt For For For 13 Approve the electronic Mgmt For For For communications with shareholders Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G7420A107 10/04/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Cancellation of Ordinary Shares Mgmt For For For and Creation of New Share Class 2 Cancellation of Preference Shares Mgmt For For For 3 Approve to cancel the share Mgmt For For For premium account of the Company 4 Approve to cancel the capital Mgmt For For For redemption reserve of the Company 5 Senior Executive Share Ownership Mgmt For For For Policy Plan 6 Savings Related Share Option Plan Mgmt For For For 7 Global Stock Profit Plan Mgmt For For For 8 US Savings-Related Share Option Mgmt For For For Plan 9 Long Term Incentive Plan Mgmt For Abstain Against Reckitt Benckiser PLC Ticker Security ID: Meeting Date Meeting Status CINS G7420A107 10/04/2007 Voted Meeting Type Country of Trade Court United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Cancellation of Ordinary Shares Mgmt For For For and Creation of New Share Class Roper Industries Inc Ticker Security ID: Meeting Date Meeting Status ROP CUSIP9 776696106 06/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Wallman Mgmt For For For Elect Christopher Wright Mgmt For For For 2 Amendment to the 2006 Equity Mgmt For For For Incentive Plan 3 Ratification of Auditor Mgmt For For For Royal Bank Of Scotland Group PLC Ticker Security ID: Meeting Date Meeting Status CINS G76891111 08/10/2007 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Merger/Acquisition Mgmt For Against Against Royal Dutch Shell PLC Ticker Security ID: Meeting Date Meeting Status CINS G7690A100 05/20/2008 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Approve the remuneration report for Mgmt For For For the YE 31 DEC 2007, as specified 3 Elect Josef Ackermann Mgmt For Against Against 4 Re-elect Sir. Peter Job as a Director Mgmt For Against Against of the Company 5 Re-elect Mr. Lawrence Ricciardi as Mgmt For Against Against a Director of the Company 6 Re-elect Mr. Peter Voster as a Mgmt For Against Against Director of the Company 7 Appointment of Auditor Mgmt For For For 8 Authorize the Board to settle the Mgmt For Against Against remuneration of the Auditors for 9 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 10 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 11 Authority to Repurchase Shares Mgmt For For For 12 EU Political Donations Mgmt For For For 13 Amendment to Long Term Incentive Mgmt For For For Plan 14 Amendment to Restricted Share Mgmt For Against Against Plan 15 Adopt New Articles of Association Mgmt For Against Against Salzgitter AG Ticker Security ID: Meeting Date Meeting Status CINS D80900109 05/21/2008 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Resolution as to the use of the net Mgmt For For For annual profit 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Election of Supervisory Board Mgmt For For For Members 9 Authority to Repurchase Shares Mgmt For For For Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status CINS V80178110 07/31/2007 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For Against Against 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Sir Brian Pitman Mgmt For For For 4 Elect Stephen LEE Ching Yen Mgmt For For For 5 Elect CHEW Choon Seng Mgmt For For For 6 Elect James KOH Cher Siang Mgmt For For For 7 Elect Euleen Goh Yiu Kiang Mgmt For For For 8 Approve the Directors' fees of SGD Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 11 Authority to Issue Shares under Mgmt For Against Against Share Option Plan 12 Non-Voting Agenda Item N/A N/A N/A N/A Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status CINS V80178110 07/31/2007 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Renewal of Share Repurchase Mgmt For For For Mandate 2 Renewal of Related Party Mgmt For For For Transaction Mandate 3 Capital Reduction Mgmt For For For Sinopec Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 08/10/2007 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect SU Shulin Mgmt For For For Sinopec Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 11/15/2007 Take No Action Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve the Issuance Size Mgmt For TNA N/A 2 Approve the Issuance Price Mgmt For TNA N/A 3 Issuance Target and Method of Mgmt For TNA N/A Issuance 4 Approve the term of the Bonds Mgmt For TNA N/A 5 Approve the interest rate of the Mgmt For TNA N/A Bonds with Warrants 6 Approve the term and method of Mgmt For TNA N/A repayment for principal and interest 7 Approve the term of redemption Mgmt For TNA N/A 8 Approve the guarantee Mgmt For TNA N/A 9 Approve the term of the Warrants Mgmt For TNA N/A 10 Approve the conversion period of Mgmt For TNA N/A the Warrants 11 Approve the proportion of Exercise Mgmt For TNA N/A Rights for the Warrants 12 Approve the exercise price of the Mgmt For TNA N/A Warrants 13 Approve the adjustment of the Mgmt For TNA N/A exercise price of the Warrants 14 Approve the use of proceeds from Mgmt For TNA N/A the proposed Issuance 15 Approve the validity of the Mgmt For TNA N/A Resolution 16 Authorisation to Board of Directors Mgmt For TNA N/A 17 Feasibility Report on Investment Mgmt For TNA N/A 18 Report on Use of Last Proceeds Mgmt For TNA N/A Sprint Nextel Corp. Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/13/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For ROBERT R. BENNETT 2 ELECTION OF DIRECTOR: Mgmt For Against Against GORDON M. BETHUNE 3 ELECTION OF DIRECTOR: LARRY Mgmt For For For C. GLASSCOCK 4 ELECTION OF DIRECTOR: JAMES Mgmt For For For H. HANCE, JR. 5 ELECTION OF DIRECTOR: Mgmt For For For DANIEL R. HESSE 6 ELECTION OF DIRECTOR: V. Mgmt For Against Against JANET HILL 7 ELECTION OF DIRECTOR: IRVINE Mgmt For For For O. HOCKADAY, JR. 8 ELECTION OF DIRECTOR: Mgmt For For For RODNEY O NEAL 9 ELECTION OF DIRECTOR: RALPH Mgmt For For For V. WHITWORTH 10 Ratification of Auditor Mgmt For For For 11 TO VOTE ON A SHAREHOLDER ShrHoldr Against Against For PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS. Suzuken Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J78454105 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amend the Articles of Incorporation Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Corporate Auditor Mgmt For For For 11 Appoint a Corporate Auditor Mgmt For For For 12 Appoint a Corporate Auditor Mgmt For For For 13 Appoint a Corporate Auditor Mgmt For For For Suzuki Motor Corp. Ticker Security ID: Meeting Date Meeting Status CINS J78529138 06/27/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Approve Appropriation of Retained Mgmt For For For Earnings 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Corporate Auditor Mgmt For For For 15 Appoint a Corporate Auditor Mgmt For For For 16 Appoint a Corporate Auditor Mgmt For For For 17 Appoint a Corporate Auditor Mgmt For For For 18 Appoint a Corporate Auditor Mgmt For For For 19 Approve Payment of Bonuses to Mgmt For For For Corporate Officers Swiss Reinsurance Company Ticker Security ID: Meeting Date Meeting Status CINS H84046137 04/18/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Approve the allocation of disposable Mgmt For TNA N/A profit 5 Grant discharge of the Board of Mgmt For TNA N/A Directors and the Executive Committee 6 Authority to Reduce Authorized Mgmt For TNA N/A Capital 7 Amend Article 1 Mgmt For TNA N/A 8 Amend Article 16 Mgmt For TNA N/A 9 Amend Article 24 Mgmt For TNA N/A 10 Re-elect Mr. Rajna Gibson B Mgmt For TNA N/A Randon as a Director 11 Re-elect Mr. Kaspar Villiger as a Mgmt For TNA N/A Director 12 Elect Mr. Raymond K. F. Chien as a Mgmt For TNA N/A Director 13 Elect Mr. Mathis Cabiallavetta as a Mgmt For TNA N/A Director 14 Re-elect PricewaterhouseCoopers Mgmt For TNA N/A AG as the Auditors 15 Non-Voting Meeting Note N/A N/A TNA N/A Teck Cominco Limited Ticker Security ID: Meeting Date Meeting Status TCK CUSIP9 878742204 04/23/2008 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Directors (Slate) Mgmt For For For 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 Approval of By-Law No. 1 Mgmt For For For 4 Adoption of By-Law No. 2 Mgmt For For For Terra Industries Inc Ticker Security ID: Meeting Date Meeting Status TRA CUSIP9 880915103 05/06/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael L. Bennett Mgmt For For For Elect Peter Janson Mgmt For For For Elect James Kroner Mgmt For For For 2 Ratification of Auditor Mgmt For For For Toyota Boshoku Corp. Ticker Security ID: Meeting Date Meeting Status CINS J91214106 06/20/2008 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Appropriation of Profits Mgmt For For For 2 Appoint a Director Mgmt For For For 3 Appoint a Director Mgmt For For For 4 Appoint a Director Mgmt For For For 5 Appoint a Director Mgmt For For For 6 Appoint a Director Mgmt For For For 7 Appoint a Director Mgmt For For For 8 Appoint a Director Mgmt For For For 9 Appoint a Director Mgmt For For For 10 Appoint a Director Mgmt For For For 11 Appoint a Director Mgmt For For For 12 Appoint a Director Mgmt For For For 13 Appoint a Director Mgmt For For For 14 Appoint a Director Mgmt For For For 15 Appoint a Director Mgmt For For For 16 Appoint a Director Mgmt For For For 17 Appoint a Director Mgmt For For For 18 Appoint a Director Mgmt For For For 19 Appoint a Director Mgmt For For For 20 Appoint a Corporate Auditor Mgmt For For For 21 Appoint a Corporate Auditor Mgmt For For For 22 Approve Payment of Bonuses to Mgmt For For For Directors and Corporate Auditors 23 Stock Option Plan Mgmt For For For 24 Retirement Allowances Mgmt For For For Unicredito Italiano SpA Ticker Security ID: Meeting Date Meeting Status CINS T95132105 07/28/2007 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Appoint 1 Director Mgmt For TNA N/A 3 Approval of the Merger Agreement Mgmt For TNA N/A 4 Authority to Reissue Repurchased Mgmt For TNA N/A Shares 5 Amend the Articles 27, 28 and 32 of Mgmt For TNA N/A the By-Laws Valero Energy Corp. Ticker Security ID: Meeting Date Meeting Status VLO CUSIP9 91913Y100 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect W. E. Bradford Mgmt For For For Elect Ronald Calgaard Mgmt For For For Elect Irl Engelhardt Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHoldr Against Against For Prohibition of Executive Stock Sales During Stock Repurchase Periods 4 Shareholder Proposal Regarding an ShrHoldr Against Against For Advisory Vote on Executive Compensation 5 Shareholder Proposal Regarding ShrHoldr Against Against For Reviewing Political Contributions Verizon Communications Inc Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/01/2008 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 ELECTION OF DIRECTOR: Mgmt For For For RICHARD L. CARRION 2 ELECTION OF DIRECTOR: M. Mgmt For For For FRANCES KEETH 3 ELECTION OF DIRECTOR: Mgmt For For For ROBERT W. LANE 4 ELECTION OF DIRECTOR: Mgmt For For For SANDRA O. MOOSE 5 ELECTION OF DIRECTOR: Mgmt For For For JOSEPH NEUBAUER 6 ELECTION OF DIRECTOR: Mgmt For For For DONALD T. NICOLAISEN 7 ELECTION OF DIRECTOR: Mgmt For For For THOMAS H. O BRIEN 8 ELECTION OF DIRECTOR: Mgmt For For For CLARENCE OTIS, JR. 9 ELECTION OF DIRECTOR: HUGH Mgmt For For For B. PRICE 10 ELECTION OF DIRECTOR: IVAN Mgmt For For For G. SEIDENBERG 11 ELECTION OF DIRECTOR: JOHN Mgmt For For For W. SNOW 12 ELECTION OF DIRECTOR: JOHN Mgmt For For For R. STAFFORD 13 Ratification of Auditor Mgmt For For For 14 ELIMINATE STOCK OPTIONS ShrHoldr Against Against For 15 GENDER IDENTITY ShrHoldr Against Against For NONDISCRIMINATION POLICY 16 SEPARATE OFFICES OF ShrHoldr Against Against For CHAIRMAN AND CEO Vivendi SA Ticker Security ID: Meeting Date Meeting Status CINS F97982106 04/24/2008 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Consolidated Accounts and Reports Mgmt For For For 5 Related Party Transactions Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Elect Jean-René Fourtou Mgmt For Against Against 8 Elect Claude Bébéar Mgmt For Against Against 9 Elect Gérard Brémond Mgmt For Against Against 10 Elect Mehdi Dazi Mgmt For Against Against 11 Elect Henri Lachmann Mgmt For Against Against 12 Elect Pierre Rodocanachi Mgmt For Against Against 13 Elect Karel Van Miert Mgmt For Against Against 14 Elect Jean-Yves Charlier Mgmt For Against Against 15 Elect Philippe Donnet Mgmt For Against Against 16 Directors' Fees Mgmt For For For 17 Authority to Repurchase Shares Mgmt For For For 18 Authority to Cancel Shares and Mgmt For For For Reduce Capital 19 Authority to Grant Stock Options Mgmt For For For 20 Authority to Issue Restricted Stock Mgmt For For For to Employees 21 Authority to Increase Capital under Mgmt For Against Against Employee Savings Plan 22 Authority to Increase Capital under Mgmt For Against Against Employee Savings Plan 23 Authority to Carry Out Formalities Mgmt For For For voestalpine AG Ticker Security ID: Meeting Date Meeting Status CINS A9101Y103 07/04/2007 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For TNA N/A 2 Allocation of Profits/Dividends Mgmt For TNA N/A 3 Ratification of Management Board Mgmt For TNA N/A Acts 4 Ratification of Supervisory Board Mgmt For TNA N/A Acts 5 Appointment of Auditor Mgmt For TNA N/A 6 Elect 1 Member of the Supervisory Mgmt For TNA N/A Board 7 Authority to Issue Shares and Mgmt For TNA N/A Increase Share Capital 8 Authority to Issue Shares and Mgmt For TNA N/A Increase Share Capital 9 Authority to Issue Shares and Mgmt For TNA N/A Increase Share Capital 10 Authority to Trade in Company Mgmt For TNA N/A Stock 11 Authority to Trade in Company Mgmt For TNA N/A Stock 12 Authority to Trade in Company Mgmt For TNA N/A Stock Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status CINS H9870Y105 04/03/2008 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Non-Voting Meeting Note N/A N/A TNA N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Mgmt For TNA N/A Management Acts 6 Authority to Cancel Repurchased Mgmt For TNA N/A Shares and Reduce Authorized Capital 7 Authority to Increase Authorized Mgmt For TNA N/A Capital 8 Amendments to Articles Mgmt For TNA N/A 9 Elect Ms. Susan Bies as a Director Mgmt For TNA N/A 10 Elect Mr. Victor Chu as a Director Mgmt For TNA N/A 11 Re-elect Mr. Manfred Gentz as a Mgmt For TNA N/A Director 12 Re-elect Mr. Fred Kindle as a Mgmt For TNA N/A Director 13 Re-elect Mr. Tom De Swaan as a Mgmt For TNA N/A Director 14 Ratify PricewaterhouseCoopers AG Mgmt For TNA N/A as the Auditors 15 Ratify OBT AG as Special Auditors Mgmt For TNA N/A Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Equity Fund By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 1, 2008
